NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0924-18T3

HSBC BANK USA, NATIONAL
ASSOCIATION, AS TRUSTEE,
IN TRUST FOR THE
REGISTERED HOLDERS OF
ACE SECURITIES CORP.
HOME EQUITY LOAN TRUST,
SERIES 2006-NCE, ASSET
BACKED PASS-THROUGH
CERTIFICATES,

          Plaintiff-Respondent,

v.

LAMIAA GOUDA, and MR.
GOUDA, Her Husband,

     Defendants-Appellants.
____________________________

                    Submitted September 25, 2019 – Decided October 16, 2019

                    Before Judges Fuentes and Haas.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Hudson County, Docket No. F-
                    034421-16.

                    Ronald Kurzeja, attorney for appellants.
             Milstead & Associates, LLC, attorneys for respondent
             (Bernadette Irace, on the brief).

PER CURIAM

      Defendant1 appeals from the order of the Chancery Division, General

Equity Part denying her motion to vacate a default judgement of foreclosure.

We affirm.

      On March 3, 2006, defendant Lamiaa Gouda and her husband offered real

property located in Jersey City as collateral to borrow $352,800 from Century

Mortgage Corporation. To secure repayment of the loan, defendant signed a

promissory note (Note) on that same date, with an adjustable interest rate, and a

non-purchase money mortgage.         On March 9, 2006, Century Mortgage

Corporation assigned the mortgage and the promissory note to plaintiff HSBC

Bank USA, National Association, As Trustee, In Trust For The Registered

Holders Of Ace Securities Corp. Home Equity Loan Trust, Series 2006-NCE,

Asset Backed Pass-Through Certificates. Plaintiff recorded the assignment on

the same day in the Hudson County Registrar of Mortgages and Deeds. The

mortgage was recorded on March 17, 2006.




1
 Although Lamiaa Gouda's husband is named as a defendant in this litigation,
we will refer to the debtors using the singular "defendant."
                                                                         A-0924-18T3
                                       2
      Defendant did not make any payments on the loan. On July 1, 2016,

defendant and plaintiff's servicer, Portfolio Servicing, Inc., entered into a Loan

Modification Agreement that established $804,460.22 as the modified amount

due under the Note and mortgage, with a deferral in interest and payment of

$244,784.86. Defendant defaulted on the loan modification agreement and all

payments due thereafter. On August 18, 2016, plaintiff sent defendant Notices

of Intention to Foreclose to the property used as collateral for the loan and to

defendant's personal address. 2 Plaintiff's counsel also confirmed the accuracy

of these addresses with the Jersey City Post Master General.

      Plaintiff's counsel retained a private investigator to attempt to locate

defendant's whereabouts. The investigator performed a skip trace and checked

records maintained by the New Jersey Motor Vehicles Commission. Through

this process, plaintiff discovered a new address for defendant on Corbin Avenue,

Jersey City, which was confirmed by the skip trace. On January 12, 2017, a

private process server unsuccessfully attempted to personally serve Lamiaa

Gouda at this address. In his affidavit of Non-Service, the process server noted

that Lamiaa Gouda's name was not on the mailbox at this location. Further



2
   We have opted not to include the actual addresses to protect the privacy of the
litigants.
                                                                          A-0924-18T3
                                        3
attempts to serve defendant at this location and to ascertain Ms. Gouda's

whereabouts by asking area residents were unsuccessful.

      On February 27, 2017, plaintiff sent defendant a Notice of Absence at the

mortgaged property by certified mail and regular mail. The Notice included a

copy of the complaint for foreclosure and mediation. The certified mail was

returned by the postal service marked "unclaimed." The letter sent by regular

mail was not returned. Plaintiff submitted a certification attesting to these facts

in support of its application to serve defendant by publication. On December

19, 2017, the court entered a final default judgement against defendant in the

amount of $840,000.

      The property was first scheduled to be sold in a sheriff's sale on August 2

2018. Defendant, represented by private counsel, requested Judge Jeffrey R.

Jablonski to stay the sheriff's sale to allow her to file a motion to vacate the

default judgment pursuant to Rule 4:50-1. Judge Jablonski granted the stay and

scheduled the matter for oral argument.        On September 14, 2018, Judge

Jablonski considered the arguments of counsel and denied the motion to vacate

the default judgment and consequently denied defendant's second application to

stay the sheriff's sale.




                                                                           A-0924-18T3
                                        4
      Defendant returned before Judge Jablonski on October 24, 2018 and again

requested a stay of the sheriff's sale pending the outcome of defendant's appeal

to this court. After considering oral argument from counsel, Judge Jablonski

denied defendant's application for stay. On October 25, 2018, this court granted

defendant's emergent application and stayed the sheriff's sale pending further

submissions of legal memoranda from the parties. In an order dated December

18, 2018, this court granted defendant's motion and stayed the sheriff's sale

pending the outcome of this appeal.

      Against this procedural backdrop, defendant argues Judge Jablonski erred

in denying their motion to vacate the default judgment because plaintiff failed

to personally serve her with process and did not conduct the diligent inquiry

required by Rule 4:4-5 before petitioning the court for leave to serve defendant

by publication. After reviewing the record developed before trial court, we

reject defendant's argument substantially for the reasons expressed by Judge

Jablonski in his well-reasoned oral opinion delivered from the bench on

September 14, 2018.

      Affirmed.




                                                                        A-0924-18T3
                                       5